                          MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAO.JUDGE                Ramon E. Reves Jr.                         DATE:          12/5/19

DOCKET NUMBER:                 19CR575(FB1 & 19CR577/FB1               LOO # :

DEFENDANT'S NAME:                 Mark Kocai                               .                        ^
                                 v/ Present         Not Present            Custody              Bail

DEFENSE COUNSEL:
                                   Federal Defender            CJA             v Retained

A.U.S.A:      Keith Edelman                                    CLERK:      Felix Chin

INTERPRETER :                                                 CLanguage^

X     Defendant arraigned on the : X      indictment      superseding indictment            probation violation
 X      Defendant pleads NOT GUILTY to ALL counts.
        DETENTION HEARING Held. JL- Defendant's first appearance.
                 Bond set at                             .. Defendant          released      held pending
                 satisfaction of bond conditions.
                 Defendant advised of bond conditions set by the Court and signed the bond.
                 Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
                 (Additional) surety/ies to co-sign bond by
                 After hearing, Court orders detention in custody.         Leave to reopen granted
 x/ Temporary Order of Detention Issued. Bail Hearing set for It-lhll^ Q- ^
       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

 X      Order of Excludable Delay/Speedy Trial entered. Start_                          Stop,

         Medical memo issued.

        Defendant failed to appear, bench warrant issued.

    v/ Status conference set for                       @. 2— ?^ before Judge %clc
Other Rulings :                                                                     -




           !rd
